DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 12/9/2021.  Claims 1-21 are pending and have been examined.  Claims 1, 7-9, 15-17 and 20-21 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 7, 15 and 20 are objected to because of the following informalities:  
In regards to claim 7, line 3 limitation “the destination” to “the destination matrix” as to use consistent language as claim 1, line 4.
In regards to claim 15, line 3 limitation “the destination” to “the destination matrix” as to use consistent language as claim 9, line 4.
In regards to claim 20, line 3 limitation “the destination” to “the destination matrix” as to use consistent language as claim 17, line 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:



4.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.

5.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

6.	At step 2A, prong one, the claims recite “logically partition each element into nibble-sized partitions” and “perform an operation indicated by the instruction on each partition”.  The limitations above describe a process that under its broadest reasonable interpretation cover performance of the limitations in the mind, as well as a mathematical operation, but for the recitation of computer components.  That is, other than reciting “a processor”, nothing in the claim elements precludes the steps from practically being performed in the mind or with pen and paper.  For example, “logically partition each element” in the context of this claim encompasses an observation or evaluation that elements of a matrix can be logically subdivided into nibble sized groups (also see paragraphs [0186 and 0195-0196] which disclose that each element of a matrix which is 32-bits includes 8 nibbles (4-bit groups).  One could observe 32-bits on paper and logically evaluate that it includes eight 4-bit groups).  Furthermore, “perform an operation indicated by the instruction on each partition” in the context of this claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or using pen and paper, as well as a mathematical operation, but for the recitation of generic computer components, then it falls within both the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, independent claims 1, 9 and 17 recite abstract ideas.

7.	At step 2A, prong two, the judicial exception is not integrated into a practical application.  For example, claim 1 additionally recites “A processor comprising: fetch circuitry to fetch a single instruction; decode circuitry to decode the fetched single instruction having fields to specify an opcode, locations of first source, second source, and destination matrices, and that an element size of each element of the first source, the second source, and the destination matrices is larger than a nibble, the opcode to indicate the execution circuitry is to, for each pair of corresponding elements of the first and second source matrices” and “store execution results to a corresponding nibble-sized partition of a corresponding element of the destination matrix; and execution circuitry to execute the decoded instruction as per the opcode”.  
	Similar to claim 1, claim 9 additionally recites “A method to be performed by a processor, the method comprising: fetching, using fetch circuitry, a single instruction; decoding, using decode circuitry, the fetched single instruction having fields to specify an opcode, locations of first source, second source, and destination matrices, and that an element size of each element of the first source, the second source, and the destination matrices is larger than a nibble, the opcode to indicate the execution circuitry is to, for each pair of corresponding elements of the first and second source matrices” and “store execution results to a corresponding nibble-sized partition of a corresponding element of the destination matrix; and executing, using the execution circuitry, the decoded single instruction as per the opcode.”
	Similar to claims 1 and 9, claim 17 additionally recites “A non-transitory machine-readable medium containing code to be performed by a processor by: fetching, using fetch circuitry, a single instruction; decoding, using decode circuitry, the fetched single instruction having fields to specify an opcode, locations of first source, second source, and destination matrices, and that an element size of each element of the first source, the second source, and the destination matrices is larger than a nibble, the opcode to indicate the execution circuitry is to, for each pair of corresponding elements of the first and second source matrices” and “store execution results to a corresponding nibble-sized partition of a corresponding element of the destination matrix; and executing, using execution circuitry, the decoded single instruction as per the opcode.”
	The limitations above which state  “A processor comprising: fetch circuitry to fetch a single instruction; decode circuitry to decode the single fetched instruction having fields to specify an opcode, locations of first source, second source, and destination matrices, and that an element size of each element of the first source, the second source, and the destination matrices is larger than a nibble, the opcode to indicate the execution circuitry is to, for each pair of corresponding elements of the first and second source matrices” and “store execution results to a corresponding nibble-sized partition of a corresponding element of the destination matrix; and execution circuitry to execute the decoded single instruction as per the opcode” recite at a high-level of generality a generic processor which can be viewed as an attempt to generally link the use of the judicial exception to the technological environment of computer processing (see MPEP 2106.05(h)). The limitations above also are recited at a high-level of generality (i.e. using an instruction to perform a mental process and a mathematical operation using a processor comprising fetch, decode and execution circuitries) such that it amounts to no more than mere instructions to apply the exception using generic computing components (See MPEP 2106.05 (f)).
	Furthermore, the limitations “fetch circuitry to fetch a single instruction” and “store execution results to a corresponding nibble-sized partition of a corresponding element of the destination matrix” are recited at a high-level of generality and therefore represent insignificant extra-solution activity because they amount to mere data gathering and mere data outputting (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.

8.	At step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations identified above as insignificant extra-solution activity are also well-understood, routine and conventional (See MPEP 2106.05 (d)).  For example, the courts have recognized that receiving or transmitting data over a network (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362), as well as storing and retrieving information in memory are well‐understood, routine, and conventional functionalities (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
	Additionally, the additional claim elements are well understood, routine and conventional, because paragraphs [0002-0006 and 0233-0234] discuss that it is common for modern processors to perform matrix operations to perform compute-heavy operations as well as disclosing that instruction formats include operands specifying opcodes, sources, destinations, mask, etc.  Further, the prior art reference Nair, PGPUB No. 2006/0101245, teaches a matrix processor being a well-known ARM architecture processor which fetches, decodes and executes matrix instructions; wherein the instructions include fields to indicate opcodes, a two-dimensional source matrix and a destination (see [0026-0029, 0036-0037 and See Figs. 4-6]).  
	Therefore, based on the discussion of the additional elements above, the claims are not patent eligible.

9.	Dependent claims 2-8, 10-16 and 18-21 do not aid in the eligibility of the respective independent claims.  For example, claims 2-8, 10-16 and 18-21 merely provide further embellishments of the limitations recited in the respective independent claims.  For example, similar claims 2-8, 10-16 and 18-21, further recite limitations which discuss further mathematical/logical operations and fields of the instructions which indicate the operations (see claims 2-5, 10-13 and 18-19), discuss types of memories which store matrices and element sizes of matrices data (claims 6, 8, 14, 16, and 21), or discuss additional operands that an instruction specifies such as a mask (see claims 7, 15 and 20).  Thus, dependent claims 2-8, 10-16 and 18-21are ineligible.

Allowable Subject Matter
10.	The current claims stand rejected under 35 USC 101, but are otherwise allowable over the prior art of record.  Specifically, the prior art fails to teach the exact operation process as disclosed in the claims.  Given the formal matters though the claims are not allowable at this time.

Response to Arguments
11.	Applicant’s arguments, see page 7 of the remarks, filed on 12/9/2021, with respect to the previous claim objections have been fully considered and are persuasive.  Therefore, the previous claim objections have been withdrawn. 

12.	Applicant first argues the 35 USC 101 rejection of claims 1-21, on page 7 of the remarks filed on 12/9/2021, in the substance:
	“Applicant submits that the claims are not directed to an abstract idea (nor has the Office action set forth an adequate rationale as to why the claims are somehow abstract), and assuming arguendo the claims are directed to an abstract idea, Applicant submits that the claims amount to significantly more than an abstract idea itself and/or recite additional elements that integrate any judicial exception into a practical application.”

	The examiner respectfully disagrees. The claims are directed to an instruction for logically partitioning elements (i.e. a mental process) and performing an operation that is an arithmetic or logical operation (i.e. mathematical operation). These are clear abstract ideas as per the 2019 PEG. The claims additionally recite fetch circuitry, decode circuitry and execution circuitry, which neither tie the mental process nor the mathematical operation to a practical application nor convey significantly more than the abstract idea.

13.	Applicant argues the 35 USC 101 rejection of claims 1-21, on page 8 of the remarks filed on 12/9/2021, in the substance:
	“Applicant's claimed processor in independent claim 1 (and similarly in the method of independent claim 9, and the non-transitory machine-readable medium in independent claim 17) is directed to an improvement to computer functionality…The recited decode circuitry and execution circuitry are specific structure and not a "generic processor" as alleged in the Office action.”

	The examiner respectfully disagrees. It appears the applicant contends that because their generically claimed hardware is used for a specific abstract idea that it is now a particular machine (i.e. specific structure). However, this is incorrect. It is important to note that a general-purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. MPEP 2106.05(b) states “Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).”
	In the above, the examiner has considered whether the elements integrate the abstract idea into a practical applicant and determined that they do not.  The claims are directed to abstract ideas, logically partitioning elements and performing arithmetic/logical operations on generic computing elements without significantly more.
	Furthermore, the applicant argues that the claims provide an improvement to computer functionality.  However, the examiner disagrees because MPEP 2106.05(a) states “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool… In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691.”
	In this case the applicant has not indicated where in the applicant’s specification a discussion of prior art and how the invention is improved in combination with a specific decoder and execution circuit is disclosed.  Nor do the claims do more than purport improvements to computer capabilities, and they appear to invoke computers merely as a tool.  Therefore, the claims do not encompass an improvement to the functioning of the computer.

14.	Applicant further argues the 35 USC 101 rejection of claims 1-21, on pages 8-9 of the remarks filed on 12/9/2021, in the substance:
	“The Office action (e.g., on page 7) alleges "a processor comprising fetch, decode and execution circuitries...amounts to no more than mere instructions to apply the exception using generic computing components" (emphasis added). First, how are "circuitries" considered "mere instructions"? Applicant submits that is a false assertion not supported by the English language, common sense, or common knowledge. Second, what case is the Office referring to that has found a particular processor with particular decode circuitry and particular execution circuitry are "generic computing components” ...As shown by the Office action's lack of a § 102 or § 103 art rejection, the Office has found no "generic computer" (alone or in combination) that would have carried out the Applicant's claims”.
	
	The examiner first clarifies that the previous rejection stated “The limitations above also are recited at a high-level of generality (i.e. a processor comprising fetch, decode and execution circuitries) such that it amounts to no more than mere instructions to apply the exception”.  The limitations above in the rejection cited more than just circuitries but cited “fetch circuitry to fetch a single instruction…decode circuitry to decode the single fetched instruction…execution circuitry to execute the decoded single instruction”.  Therefore, it is not the circuitries alone that are mere instructions, but the claimed limitations use a mere instruction (i.e. single instruction) to apply the exception (mental process and mathematical operation) using generic computing components (i.e. a processor comprising fetch, decode and execution circuitries).
	It further appears applicant is asserting that the claimed processor is a “particular machine” including particular decode and execution circuitries. However, the examiner respectfully disagrees for the same reasons as provided above in section 13.  For brevity, the examiner does not restate those responses and refers the applicant to section 13 for a discussion of why the claim does not claim a particular machine as discussed in MPEP 2106.05(b).
	The applicant further argues above that the office action lacks prior art rejections, and therefore no “generic computer” has been found.  However, the examiner notes that concerns under 101 are not the same as prior art, and the examiner is not required to provide a reference for 101 consideration except for matters of establishing well-understood, routine and conventional.  


15.	Applicant further argues the 35 USC 101 rejection of claims 1-21, on page 9 of the remarks filed on 12/9/2021, in the substance:
	“Page 7 of the Office action alleges "The limitations above also are recited at a high-level of generality (i.e. a processor comprising fetch, decode and execution circuitries) such that it amounts to no more than mere instructions to apply the exception using generic computing components (See MPEP 2106.05 (f))." However, none of the examples listed in MPEP §2106.05(f) appear to be directed to implementing a single instruction with particular decode circuitry and execution circuitry as in Applicant's claims.”
	It appears the applicant again is arguing that the claimed invention includes a particular machine (i.e. particular decode circuitry and execution circuitry) implementing an instruction.  However, the examiner continuously disagrees.  Figs. 13-14 of the instant application display decode and execution circuities as generic black boxes, and nowhere does the application or claims identify any particular structure or details of the circuitry that would make them apart of a particular machine.

16.	Applicant further argues the 35 USC 101 rejection of claims 1-21, on pages 10-11 of the remarks filed on 12/9/2021, in the substance:
	“Applicant notes that PAIR indicates this application is currently 
classified as Class/Subclass: 712 / 221000…For example, stating that "This subclass is directed to control of execution or processing of an instruction peculiar to arithmetic operation. Arithmetic functional units, that is, machines which carry out arithmetical calculations, per se, are classified elsewhere." (emphasis added). Thus, the 
execution circuitry in Applicant's claims is specific structure and not a "generic computer" (or generic execution circuitry) as alleged in the Office action…For example, stating that "Generic decoding circuits and methods and decoder circuits and methods are classified elsewhere." Thus, the decode circuitry in Applicant's claims is specific structure and not a "generic computer" (or generic decode circuitry) as alleged in the Office action.”

	The above argument is not persuasive because all incoming applications are classified somewhere, the classification has no bearing on patent eligibility.

17.	Applicant further argues the 35 USC 101 rejection of claims 1-21, on pages 11-12 of the remarks filed on 12/9/2021, in the substance:
	“In Visual Memory LLC v. NVIDIA Corporation, the Federal Circuit stated the requirement to "ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea." Applicant's claims are improvements to the functioning of a processor (e.g., of a computer) itself, and as such Applicant's claims are not directed to an abstract idea and/or are "significantly more" than an abstract idea itself…The claims herein are directed to an embodiment of a novel and non-obvious instruction that, when decoded by the decode circuitry and executed by the execution circuitry of Applicant's processor as recited in independent claim 1 (and similarly in the method of independent claim 9, and the non-transitory machine-readable medium in independent claim 17), improves processor (e.g., computer) functionality by "for each pair of corresponding elements of the first and second source matrices, logically partition each element into nibble-sized partitions, perform an operation indicated by the single instruction on each partition, and store execution results to a corresponding nibble-sized partition of a corresponding element of the destination matrix" using the decode circuitry and the execution circuitry of the processor. See, e.g., Enfish, 822 F.3d at 1339, 118 USPQ2d at 1691-92, McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016), and Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253,1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017).”

	The examiner respectfully disagrees with the above assertions. The examiner has evaluated the claims and has provided legal rationale for the conclusion that the claims are directed to an abstract idea. As previously noted there does not appear to be a clear improvement to computer functionality (see discussion in section 13 of action), the claims are directed to an instruction for carrying out an arithmetic or logical operation on logically partitioned elements. Based on context it appears applicant is trying to argue that the improvement is that they use one instruction to perform the arithmetic or logical operation and logically partitioning of elements as opposed to two or more but the claims don’t convey the details of that – i.e. the alleged improvement. For example, how is the decoder improved to decode this new instruction or how is the execution unit improved to execute this new instruction?  
	The applicant then further argues that the claims are directed to a novel and nonobvious instruction.  However, novelty and obviousness are not an indication that the claims are eligible. It’s possible for someone to claim an abstract idea no one has disclosed previously; patent eligibility is evaluated separately from novelty and obviousness. With regards to applicant’s remarks about “a novel, non-obvious instruction” examiner will remind applicant that instructions themselves may be viewed as software and as such may not be patentable themselves (e.g. see step 1 of the 2019 PEG).


18.	Applicant further argues the 35 USC 101 rejection of claims 1-21, on pages 12-13 of the remarks filed on 12/9/2021, in the substance:
	“Under the USPTO's Step 2A, Prong One, the Applicant's processor in independent claim 1 (and similarly in the method of independent claim 9, and the non-transitory machine-readable medium in independent claim 17) does not recite a judicial exception. Similar to example 38 (claim 1) of the USPTO's "2019 PEG Examples 37 through 42" issued January 7, 2019, the Applicant's processor in independent claim 1 (and similarly in the method of independent claim 9, and the non-transitory machine-readable medium in independent claim 17) does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind (or with pen and paper) … Page 5 of the Office action alleges "That is, other than reciting 'a processor', nothing in the claim elements precludes the steps from practically being performed in the mind or with pen and paper." This is incorrect, ignores the word "practically", and incorrectly focuses merely on the term "a processor" in the preamble of the claims… Again, these claim limitations cannot reasonably be performed in the mind (or with pen and paper).”
	
	The examiner respectfully disagrees because the claims explicitly disclose an operation that is an arithmetic (such as addition, subtraction, or multiplication) and/or logical operation being performed by execution circuitry; wherein performing an arithmetic and/or logical operation is a mathematical concept. The claims also disclose a mental process (that may be done on pen or paper) that logically partitions elements into nibbles (4-bits).  
	The applicant additionally argues that the clams cannot practically and/or reasonably be performed in the mind (or with pen and paper). The examiner respectfully disagrees because arithmetic operations using bit operands can be performed on pen and paper reasonably.  In addition, logically partitioning an element into nibbles or groups including 4-bits can be done in the mind or with pen and paper.  For example, one could see the value 01110111, and logically partition (i.e. making an observation) the values into two nibble size groups.


19.	Applicant further argues the 35 USC 101 rejection of claims 1-21, on pages 13-14 of the remarks filed on 12/9/2021, in the substance:
	“Assuming arguendo that Applicant's processor in independent claim 1 (and similarly in the method of independent claim 9, and the non-transitory machine-readable medium in independent claim 17) recites a judicial exception, Applicant's processor in independent claim 1 (and similarly in the method of independent claim 9, and the non-transitory machine-readable medium in independent claim 17) recites additional elements that integrate the exception into a practical application of the exception under the USPTO's Step 2A, Prong Two. For example, Applicant's independent claim 1 (and similarly in the method of independent claim 9, and the non-transitory machine-readable medium in independent claim 17) recites the additional elements of circuitry (e.g., decode circuitry and execution circuitry) of a processor…”

	The examiner respectfully disagrees. The additional elements claiming the decode circuitry and execution circuitry, are disclosed in a generic manner saved for their association with the abstract idea. The examiner notes that MPEP 2106.05(b) states “…a general-purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”

20.	Applicant further argues the 35 USC 101 rejection of claims 1-21, on pages 15-16 of the remarks filed on 12/9/2021, in the substance:
	“As discussed above in Section II of this response, Applicant's claims are improvements to the functioning of a processor (e.g., of a computer) itself, and thus a processor's decode circuitry that decodes "the fetched single instruction having fields to specify an opcode, locations of first source, second source, and destination matrices, and that an element size of each element of the first source, the second source, and the destination matrices is larger than a nibble, the opcode to indicate execution circuitry is to, for each pair of corresponding elements of the first and second source matrices, logically partition each element into nibble-sized partitions, perform an operation indicated by the single instruction on each partition, and store execution results to a corresponding nibble-sized partition of a corresponding element of the destination matrix" and a processor's execution circuitry that executes the "the decoded single instruction as per the opcode." reflects that the recited decode circuitry and/or execution circuitry improves the functioning of a processor (e.g., of a computer) itself. 
	The Applicant's claims are not directed to a generic computer, but a particular machine (e.g., a particular processor having particular decode circuitry and particular execution circuitry). Decode circuitry not having such an instruction as a part of its instruction set would not decode as in these claims. Execution circuitry not having such an instruction as a part of its instruction set would not execute as in these claims. This instruction as recited in the claims did not exist previously, as proven by the Office action's lack of a § 102 or § 103 art rejection. Adding such an instruction as recited in the claims to an instruction set of a processor is an improvement to the functioning of the claimed processor, method, and non-transitory machine-readable medium (e.g., of a computer) itself, respectively, and does not invoke "computers merely as a tool" (Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016)). 
V.   The Office action has not proven that Applicant's claims are directed to an abstract idea. The Office action has not proven Applicant's claims as a whole do not amount to significantly more than an abstract idea. The Office action has not proven Applicant's claims do not recite additional elements that integrate any judicial exception into a practical application. Applicant's claims require more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The Applicant's claims are also improvements to the functioning of the claimed processor, method, and non-transitory machine-readable medium (e.g., of a computer) itself, and are not a drafting effort designed to monopolize any judicial exception.”

	In regards to the applicant’s arguments above and as a whole it appears the applicant argues that there is no abstract idea and if there is an abstract idea claimed that it is tied to a practical application based upon additional claim limitations reciting significantly more.  In particular, it is noted above that the applicant believes the claims indicate an improvement to the functioning of a processor (i.e. decode and/or execution circuitry improves the functioning of a processor) as discussed in MPEP 2106.05(a), and that the claims are directed towards a particular machine as discussed in MPEP 2106.05(b).
	However, the examiner respectfully disagrees because the claims disclose the performance of an arithmetic and/or logical operation (see claims 1-3 for example) being performed on data that has been logically partitioned into nibble size partitions, wherein the above operations and partitioning are performed based on execution of a single instruction on generically claimed hardware, therefore the claims disclose a mathematical concept and a mental process which are both abstract ideas.  Furthermore, MPEP 2106.05(f) notes that including instructions to implement an abstract idea on a computer does not integrate the abstract idea into a practical application.  While MPEP 2106.05(b) states “A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).”  Furthermore, MPEP 2106.05(a) states “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool… In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691.”
	Based on the above cited portions of the MPEP, the additional claim limitations do not integrate the abstract idea into a practical application because the abstract idea is not applied with or used by a particular machine, nor do the additional claim limitations in combination with the abstract idea indicate an improvement to the functioning of the computer.  The claimed decoder and execution circuitry include no particular details about the circuits to indicate that they are not generic nor include any details that describe any improvements made to the circuits to indicate any improvements to the functioning of the processor.  Therefore, the claims as currently written are ineligible.

21.	The examiner suggests specifically detailing the improvements made to the decoder or execution circuitry to enable the instruction, not details of the instruction itself as to overcome the 101 rejections. (Note:  instructions are software and are not generally patentable so the focus of the claims needs to be on the hardware itself, as to indicate a claimed particular machine or improvement to the functioning of the processor) 

Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183